ArraTrN. TEXAS      78711


                        September 9, 1970


Honorable H. R. Nieman, Jr.                Opinion No. M-686
Director
State Building Commission                  Re: Construction of Article
P. 0. Box 12172                                678g. Vernon's Civil
Austin, Texas 78711                            Statutes, relating to
                                               standards and specifi-
                                               cations of public build-
                                               ings and facilities used
                                               by the public.
Dear Admiral Nieman:

     Your request for an opinion on the above subject matter
reads in part as follows:

          "It is requested that you render an Opinion
     in regard to Article 678g, Chapter 24, Vernon's
     Civil Statutes.

          "1 .   Responsibility   for Enforcement.

           "Does the State Building Commission under
     Section 20 have the authority to require com-
     pliance with the Statute in all Public Buildings,
     and in particular State-owned buildings, includ-
     ing the installation of an elevator.

          “2 *   Application   of Act.

          "Does the State Building Commission under
     Section 2 have the authority to declare that the
     installation of an elevator, access, ramp and
     adjacent parking area in the State-owned Old
     Land Office (Museum) Building constitute sub-
     stantial renovation or modification.



                                  -3299-
                                                       ,      n




Hon. H. R. Nieman, page 2       (M-686)


     Sections 1, 2, 3, 15 and 20 of Article 6789, Vernon's
Civil Statutes, provide as follows:

           "Section 1. The provisions of this Act are
     enacted to further the policy of the State of
     Texas to encourage and promote the rehabilitation
     of handicapped or disabled citizens.   It is the
     intent of this Act to eliminate, insofar as possible,
     unnecessary barriers encountered by aged, handi-
     capped or disabled persons, whose ability to
     engage in gainful occupations or to achieve maxi-
     mum personal independence is needlessly restricted
     when such persons cannot readily use public build-
     ings.

          "Sec. 2.   (a) The standards and specifications
     set forth in this Act shall apply to all buildings
     and facilities used by the public which are con-
     structed in whole or in part by the use of state,
     county, or municipal funds, or the funds of any
     political subdivision of the state. To such extent
     as is not contraindicated by federal law or be-
     yond the state's power of regulation, these standards
     shall also apply to buildings and facilities con-
     structed in this state through partial or total use
     of federal funds. All buildings and facilities
     constructed in this state, or substantially renovated,
     modified, or altered, after the effective date of
     this Act from any one of these funds or any com-
     bination thereof shall conform to each of the
     standards and specifications prescribed herein
     except where the governmental department, agency,
     or unit concerned shall determine, after taking
     all circumstances into consideration, that full
     compliance with any particular standard or speci-
     fication is impracticable.   Where it is determined
     that full compliance with any particular standard
     or specification is impractical, the reasons for
     such determination shall be set forth in written
     form by those making the determination and forwarded




                             -3300-
 .    I




Hon. H. R. Nieman, page 3       (M-686)


     to the State Building Commission.  If it is determined
     that full compliance is not practicable, there shall
     be substantial compliance with the standard or
     specification to the maximum extent practical,
     and the written record of the determination that
     it is impractical to comply fully with a particular
     standard or specification shall also set forth
     the extent to which an attempt will be made to
     comply substantially with the standard or speci-
     fication.

          "(b) These standards and specifications shall
     be adhered to in those buildings and facilities
     under construction on the effective date of this
     Act, unless the authority responsible for the
     construction shall determine that the construction
     has reached a state where compliance is impractical.
     This Act shall apply to temporary or emergency
     construction as well as permanent buildings.

          "Sec. 3. (a) This Act is concerned with non-
     ambulatory disabilities, semiambulatory disabilities,
     sight disabilities, hearing disabilities, dis-
     abilities of coordination and aging.

           "(b) It is intended to make all buildings and
     facilities covered by this Act accessible to, and
     functional for, the physically handicapped ~to,
     through,~and within their doors, without loss of
     function, space, or facilities where the general
     public is concerned.
          0 ...

           "Sec. 15. Elevators shall be provided and shal
     be accessible to, and useable by, the physically
     disabled at all levels normally used by the general
     public.   Elevator control buttons shall have identi-
     fying features for the benefit of the blind. Ele-
     vators shall allow for traffic by wheelchairs.




                             -3301-
                                                       .     I




Hon. H. R. Nieman, page 4       (M-686)




          "*Sec. 20. (a) The responsibility for adminis-
    tration and enforcement of this Act shall reside
    primarily in the State Building Commission, but
    the State Building Commission shall have the as-
    sistance of appropriate state rehabilitation
    agencies in carrying out its responsibilities under
    this Act. State agencies involved in extending
    direct services to disabled or handicapped persons
    are authorized to enter into interagency contracts
    with the State Building Commission to provide such
    additional fundings as might be required to insure
    that service objectives and responsibilities of
    such agencies are achieved through the adminis-
    tration of this Act.   In enforcing this Act the
    State Building Commission shall also receive the
    assistance of all appropriate elective or appointive
    public officials.   The State Building Commission
    shall from time to time inform professional organi-
    zations and others of this law and its application.

          '"(b)The State Building Commission shall have
     all necessary powers to require compliance with its
     rules and regulations and modifications thereof and
     substitutions therefore, including powers to in-
     stitute and prosecute proceedings in the District
     Court to compel such compliance, and shall not be
     required to pay any entry or filing fee in connection
     with the institution of such proceeding.

          "'(c)The State Building Commission is authorized
     to promulgate such rules and regulations as might
     reasonably be required to implement and enforce
     this Act. The State Suilding Commission, after
     consultation with state rehabilitation agencies,
     is also authorized to waive any of the standards




                             -3302-
Hon. H. R. Nieman, page ,5        (M-686)


    and specifications presently set forth in this
    Act and to substitute in lieu thereof standards
    or specifications consistent in effect to such
    standards or specifications as might be adopted
    by the American Standards Association, Inc. (or
    its federally-recognized successor in function)
    subsequent to the effective date of this Act.

          "(d) The respective governing boards of state-
     supported institutions of higher education are
     responsible for enforcement of this Act on all
     properties under their jurisdiction.  In all other
     instances, the responsibility for enforcement
     of this Act shall be in the State Building
     Commission."

     In view of the foregoing express provisions of Article
678g your questions are answered in the affirmative.   You are
accordingly advised that the State Building Commission has
authority to require compliance with Article 67851, including
the installation of an elevator and to declare that the installa-
tion of an elevator, access, ramp and adjacent parking area
in the State-owned Old Land Office (Museum) Building constitute
substantial renovation or modification within the meaning of
Article 678g.

                     SUMMARY

              The provisions of Article 678g, Vernon's
          Civil Statutes, relating to standards and
          specifications of public buildings and
          facilities,are applicable to the State-owned
          Old Land Office (Museum) Building.




                                            General of Texas

Prepared by John Reeves
Assistant Attorney General

                               -3303-
                                               .   c




Hon. H. R. Nieman, page 6            (M-686)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Pat Bailey
Scott Garrison
Larry Craddock
Lonny Zwiener

MEADE F. GRIFFIN
Staff Legal Assistant

NOLA WHITE
First Assistant

ALFRED WALKER
Executive Assistant




                            -3304-